UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1149


MELVIN RICHARD ROBINSON, III,

                     Plaintiff - Appellant,

              v.

PARDEE UNC HEALTHCARE; SOUTHEASTERN SPORTS MEDICINE AND
ORTHOPEDIC,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:20-cv-00372-MOC-WCM)


Submitted: April 27, 2021                                          Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Melvin Richard Robinson, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Richard Robinson, III, seeks to appeal the district court’s order dismissing

his civil complaint without prejudice for failure to state a claim. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). “[D]ismissals without prejudice generally are not

appealable ‘unless the grounds for dismissal clearly indicate that no amendment in the

complaint could cure the defects in the plaintiff’s case.’” Bing v. Brivo Sys., LLC, 959 F.3d

605, 610 (4th Cir. 2020) (quoting Domino Sugar Corp. v. Sugar Workers Loc. Union 392,

10 F.3d 1064, 1067 (4th Cir. 1993)), cert. denied, __ S. Ct. __, No. 20-759, 2021 WL

666419 (U.S. Feb. 22, 2021). Here, the district court dismissed the complaint but did not

direct the clerk’s office to close the case. See id. at 611-12, 614. Furthermore, the district

court did not grant Robinson an opportunity to amend his complaint before dismissing, and

Robinson’s appeal does not appear to indicate an intent to stand on his complaint. See id.

at 612. Thus, we conclude that the district court’s order is neither a final order nor an

appealable interlocutory order.

       Accordingly, we dismiss the appeal for lack of jurisdiction.           We direct on

remand that the district court, in its discretion, either afford Robinson an opportunity to

amend or dismiss the complaint with prejudice, thereby rendering the dismissal order

a final, appealable judgment. We dispense with oral argument because the facts and legal




                                              2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            3